Name: 2008/528/EC: Decision of the European Parliament of 24Ã April 2007 on closing the accounts of the European Maritime Safety Agency for the financial year 2005
 Type: Decision
 Subject Matter: EU institutions and European civil service;  budget;  accounting
 Date Published: 2008-07-15

 15.7.2008 EN Official Journal of the European Union L 187/154 DECISION OF THE EUROPEAN PARLIAMENT of 24 April 2007 on closing the accounts of the European Maritime Safety Agency for the financial year 2005 (2008/528/EC) THE EUROPEAN PARLIAMENT, having regard to the final annual accounts of the European Maritime Safety Agency for the financial year 2005 (1), having regard to the Court of Auditors' report on the final annual accounts of the European Maritime Safety Agency for the financial year 2005, together with the Agency's replies (2), having regard to the Council's Recommendation of 27 February 2007 (5711/2007  C6-0080/2007), having regard to the EC Treaty, and in particular Article 276 thereof, having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof, having regard to Regulation (EC) No 1406/2002 of the European Parliament and of the Council of 27 June 2002 establishing a European Maritime Safety Agency (4), and in particular Article 19 thereof, having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 (5), and in particular Article 94 thereof, having regard to Rule 71 of and Annex V to its Rules of Procedure, having regard to the Report of the Committee on Budgetary Control and the opinion of the Committee on Transport and Tourism (A6-0114/2007), 1. Notes that the final annual accounts of the European Maritime Safety Agency for the financial years 2004 and 2005 are as follows: Revenue and expenditure account for the financial years 2004 and 2005 (in EUR 1000) 2005 2004 Revenue Community subsidies 16 060 12 800 Other revenue 5 Total budget revenue (a) 16 060 12 805 Expenditure Staff  Title I of the budget Payments 6 063 3 594 Appropriations carried over 161 143 Administration  Title II of the budget Payments 1 598 635 Appropriations carried over 333 684 Operating activities  Title Ill of the budget Payments 7 515 437 Appropriations carried over 2 074 Total budget expenditure (b) 15 670 7 567 Balance (c = a - b) 390 5 238 Appropriations carried over and cancelled 126 251 Exchange-rate differences - 1 - 1 Balance of the budget implementation for the financial year 515 5 488 Variation in automatic carry-overs of appropriations and invoices t -1 021 2 089 Variation in investments for the financial year 469 242 Variation in debts (Commission) - 52 -5 489 Depreciation for the financial year - 151 - 43 Variation in advances/Pre-financing to suppliers 5 296 56 Provisions - 106 Other items - 515 Outturn of the economic adjustments for the financial year (e) 4 435 2 343 NB  Variations in totals are due to the effects of rounding. Source: Agency data. This table summarises the data supplied by the Agency in its annual accounts; 2. Approves closing the accounts of the European Maritime Safety Agency for the financial year 2005; 3. Instructs its President to forward this Decision to the executive director of the European Maritime Safety Agency, the Council, the Commission and the Court of Auditors, and to arrange for its publication in the Official Journal of the European Union (L series). The President Hans-Gert PÃ TTERING The Secretary-General Harald RÃMER (1) OJ C 266, 31.10.2006, p. 13. (2) OJ C 312, 19.12.2006, p. 30. (3) OJ L 248, 16.9.2002, p. 1. Regulation as amended by Regulation (EC, Euratom) No 1995/2006 (OJ L 390, 30.12.2006, p. 1). (4) OJ L 208, 5.8.2002, p. 1. Regulation as last amended by Regulation (EC) No 1891/2006 (OJ L 394, 30.12.2006, p. 1). (5) OJ L 357, 31.12.2002, p. 72.